LEHAN, Judge.
Defendant appeals from the denial of his motion for post-conviction relief filed under Florida Rule of Criminal Procedure 3.850 *407on the ground of ineffective assistance of counsel, arguing on appeal that he was entitled to appointment of counsel for the hearing on his 3.850 motion. ‘ We affirm.
Defendant’s petition was insufficient to warrant a hearing under the criteria of Knight v. State, 394 So.2d 997 (Fla.1981), and, therefore, defendant was not entitled to appointment of counsel. See Graham v. State, 372 So.2d 1363 (Fla.1979).
AFFIRMED.
GRIMES, A.C.J., and CAMPBELL, J., concur.